COURT OF APPEALS OF VIRGINIA


              Present:             Judges Alston, Chafin and O’Brien
UNPUBLISHED



              MICHAEL ALLEN LUTTRELL
                                                                                           MEMORANDUM OPINION* BY
              v.            Record No. 1768-14-4                                           JUDGE ROSSIE D. ALSTON, JR.
                                                                                                 APRIL 21, 2015
              SAMANTHA MARY JO CUCCO


                                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                               Charles J. Maxfield, Judge

                                           (Anneshia M. Grant; Livesay & Myers, P.C., on brief), for
                                           appellant. Appellant submitting on brief.

                                           No brief or argument for appellee.


                            Michael Allen Luttrell (husband) appeals from the trial court’s denial of his motion for

              adjustment of spousal support. On appeal, husband contends that the trial court erred by

              1) allowing wife’s counsel to present the moving party’s motion without allowing the moving

              party to comment on or present evidence regarding the same; 2) making a ruling, prior to

              evidence being presented, absent an appropriate preliminary motion; 3) sustaining wife’s

              objection to the introduction of the parties’ property settlement agreement based on the parol

              evidence rule; 4) accepting wife’s argument based upon the dissenting opinion of Brennan v.

              Albertson as persuasive authority upon which to make its ruling; 5) finding that Virginia

              common law dictates that cohabitation can only occur between a man and a woman; 6) accepting

              evidence regarding the statutory language of Code § 20-109(A) when there is an existing

              voluntary agreement between the parties; and 7) awarding attorney’s fees to wife. Finding no

              error, we affirm the trial court.
                                                                          
                            *
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                                               I. BACKGROUND1

              On appeal, this Court reviews the evidence in the light most favorable to the party

prevailing below, in this case wife. Derby v. Derby, 8 Va. App. 19, 26, 378 S.E.2d 74, 77

(1989).

              So viewed, the evidence established that husband and wife were married on January 6,

1992. On November 5, 2007, wife filed a complaint for divorce with the trial court. Thereafter,

the parties entered into a property settlement agreement (“PSA”). The PSA was later affirmed,

ratified, and incorporated into the parties’ final decree of divorce, granted by the trial court on

November 6, 2008. The parties’ PSA includes the following provision at issue in this appeal:

                             8. SPOUSAL SUPPORT. The Husband shall pay to the wife, as
                             and for her support, the sum of Two Thousand Four Hundred and
                             Fifty Dollars and No Cents ($2,450) each and every month, the
                             initial payment to be made on the first day of the month following
                             execution of this Agreement by both parties, and to continue in
                             consecutive monthly installments on the first day of each month
                             thereafter for a period of eight (8) years, without interruption.
                                     It is agreed, however, that payments hereunder shall in any
                             event terminate after the payment due and owing on November 1,
                             2016, if not earlier terminated as a result of the death of either
                             party, the remarriage of the wife, or as a result of action by the
                             Court taken pursuant to [Code] § 20-109 . . . relative to
                             cohabitation.
The PSA also addresses the basis for awarding attorney’s fees in future actions taken under the

agreement, stating that

                             reasonable expenses incurred by a party in the successful
                             enforcement of any of the provisions of this Agreement . . .
                             whether through litigation or other action necessary to compel
                             compliance herewith . . shall be borne by the defaulting party.
                             Any such expenses incurred by a party in the successful defense to

                                                            
              1
          As the parties are fully conversant with the record in this case and because this
memorandum opinion carries no precedential value, this opinion recites only those facts and
incidents of the proceedings as are necessary to the parties’ understanding of the disposition of this
appeal.  
                                                  -2-
                             any such action shall be borne by the party seeking to enforce
                             compliance.

              On July 10, 2014, husband filed with the trial court a motion to adjust spousal support. In

a supporting memorandum, husband alleged that he had recently discovered that wife had been

cohabiting with and engaged to be married to another woman since at least November 24, 2012.

Husband requested that the trial court terminate spousal support payments to wife and enter an

order requiring wife to return the equivalent of the spousal support payments made to wife

during the period of her cohabitation.

              The trial court held a hearing on husband’s motion to terminate spousal support soon

thereafter, during which husband represented himself pro se. Due perhaps to husband’s

inexperience in court, wife’s counsel initially presented the motion to terminate spousal support,

notwithstanding that husband was the moving party. Wife’s attorney began by stating that

“[t]his is actually [husband’s] motion . . . but what he’s basically asking for is to terminate

spousal support based upon cohabitation.” Wife’s counsel continued, stating that the parties’

“PSA says that they have to cohabit pursuant to the statute [Code § 20-109(A)], so in a

relationship analogous to a marriage for one year or more.”2 Citing Brennan v. Albertson, No.

2042-11-4, 2012 Va. App. LEXIS 240 (Va. Ct. App. July 24, 2012) (Felton, C.J., dissenting),

wife’s counsel asserted that only opposite-sex couples could cohabit pursuant to Code

§ 20-109(A). Because wife was living with another woman, wife’s counsel argued that

husband’s motion to terminate spousal support based on wife’s cohabitation should be denied.

              In response to wife’s counsel’s statements, husband raised the following argument:

                             The counsel for [wife] references this case [(Brennan v.
                             Albertson)], and what she’s actually referencing is the dissent in

                                                            
              2
        The parties’ PSA was presented to the trial court, although it was not admitted into
evidence and not included in the appendix on appeal.
                                                               -3-
               this case. It clearly says right here, the General Assembly – in the
               decision, the General Assembly did not require the relationship to
               be identical to marriage. Instead, the legislature employed the term
               “analogous to marriage.”
                        Code § 20-109, analogous is commonly understood to
               mean susceptible to comparison, either in general or in some
               specific detail or having a similar function, but differing in
               instruction or – structure or origin.
                        The really important point is the one that you made, which
               is that the Federal Courts ruled this Commonwealth of Virginia
               statute against same-sex marriage is invalid, as have a slew of
               Federal Courts across the United States. I find [wife’s counsel’s]
               reasoning stretching the imagination.

Husband also asserted that, when he signed the PSA, he understood the PSA applied to same-sex

relationships, because “it was really [his] understanding and [his] belief for much of [their]

marriage that this very situation would arise.” Husband added that he was unaware “that there

was a detailed case law and a dissent which reference[d] cohabit as a man and a woman.” Wife

then objected, contending that husband’s testimony regarding his intent when signing the PSA

was barred by the parol evidence rule. Following wife’s objection, the trial court simply stated,

“Uh-huh. Is there any Virginia case that specifically says, We adopt this term, ‘this’ meaning for

the term ‘cohabit’”?

       At the close of the hearing, the trial court ruled from the bench that it would “grant the

motion.” Although accepting that “the Constitution may – may mandate that same-sex people

have the right to get married has [nothing] to do with termination of spousal support,” which is

“just a different issue.” “[Spousal support] terminates when you live in a situation similar to

marriage, which obviously, same-sex people can do. However, you have to be cohabiting. And

cohabiting requires different sexes. Motion is granted.”

       Because husband’s request to terminate spousal support was the only motion then before

the trial court, the trial court’s oral ruling granting the motion engendered some confusion.

When wife’s counsel clarified with the trial court that the spousal support obligation was not
                                                -4-
terminated, the trial court answered in the affirmative. Additionally, the trial court awarded wife

attorney’s fees, as the parties’ PSA provision permitting attorney’s fees was “broad enough to

cover this [motion hearing].” After the hearing, the trial court entered a final order denying

husband’s motion “[u]pon consideration of the reasoning of Brennan v. Albertson, 2012

Va. App. LEXIS 240,” because wife “lives with another woman and accordingly, cannot

‘cohabit’ within the meaning of [Code] § 20-109.”

                                         II. ANALYSIS

                           A. HUSBAND WAS NOT DENIED DUE PROCESS

       Husband contends that the trial court violated his due process rights and permitted

procedural error by permitting wife’s counsel to present husband’s motion to terminate spousal

support. This assignment of error raises a question of law, which we review de novo. Zedan v.

Westheim, 62 Va. App. 39, 53, 741 S.E.2d 792, 799 (2013).

       Husband contends that the trial court denied him a procedural right that “‘lies at the very

foundation of justice,’” namely, the opportunity to be heard. Appellant’s Br. at 9 (quoting

Moore v. Smith, 177 Va. 621, 626, 15 S.E.2d 48, 49 (1941)). See Etheridge v. Medical Center

Hospitals, 237 Va. 87, 97, 376 S.E.2d 525, 530 (1989) (“Procedural due process guarantees a

litigant the right to reasonable notice and a meaningful opportunity to be heard.”). According to

husband, he was denied such an opportunity by the trial court, when the trial court permitted

wife’s counsel to present husband’s motion to terminate spousal support. This error, husband

contends, denied him an opportunity “to present evidence in support of his own motion . . . in

contravention [of] due process of law and resulted in an improper [o]rder.” Appellant’s Br. at

11.




                                               -5-
              Husband was present and participated in the August 8, 2014 hearing on his motion to

adjust spousal support.3 To be sure, wife’s attorney took the lead during the hearing. The record

suggests that this owed in no small part to wife’s counsel’s comparatively greater courtroom

experience. Wife’s attorney even went so far as to present the context of husband’s motion to

adjust spousal support. But husband was nevertheless given an opportunity to be heard at the

hearing. Indeed, husband asserted that the parties’ PSA “references . . . [Code § 20-109,]” that

“the legislature [in Code § 20-109] employed the term ‘analogous to marriage,’” but “did not

require the relationship to be identical to marriage,” and, accordingly, “there was no reference [in

the parties’ PSA,]” at least in husband’s “own mind,” that cohabitation referred only to “a man

and a woman.” In fact, husband not only had an opportunity to be heard during the hearing on

his motion to adjust spousal support, but he asserted during the hearing essentially the same

position he now takes on appeal – that “cohabitation, analogous to a marriage” includes

same-sex relationships. Given these circumstances, we hold that husband was not denied due

process.

              Husband also contends that the trial court committed procedural error when it permitted

wife’s counsel to present husband’s motion to adjust spousal support. Husband argues that, as a

result of this error, he was denied an opportunity to present evidence in support of his motion.

Assuming without deciding that the trial court erred in permitting wife’s counsel to present

husband’s motion, we find such error harmless. The only evidence husband sought to present at

the hearing pertained to wife living with another woman, which wife conceded. More

importantly, the trial court acknowledged this circumstance in its final order. See App. at 65

(“[Wife] lives with another woman and accordingly cannot cohabit within the meaning of the

                                                            
              3
        Husband does not contend that he was denied notice of the hearing. Nor could he: the
August 8, 2014 hearing was on husband’s motion to adjust spousal support. 
                                                               -6-
[law].”). Because the issue before the trial court was a pure question of law – a point husband

acknowledges on brief, see Appellant’s Br. at 13 (stating that “the case before the trial court did

not turn on an ambiguity in [the] contract but rather a question of law”) – any perceived

restriction on husband’s ability to submit evidence in support of his motion was harmless.

               B. THE TRIAL COURT DID NOT GRANT A MOTION TO STRIKE SUA SPONTE

        Husband next contends that the trial court erred in making a ruling absent an appropriate

preliminary motion. Husband asserts on brief that the trial court erred, as a matter of law, by

granting a motion that was never made. Husband’s reasoning is simple: Because husband’s

motion to adjust spousal support was the only motion before the trial court, and because the trial

court’s final order denied husband’s motion, husband presumes that the trial court’s oral ruling

“grant[ing] the motion” must have expressed the trial court’s ruling on a motion to strike “that

was never made.” Id. at 12.

        We disagree. As we have explained on numerous occasions, a trial court speaks through

its written orders. See McMillian v. Dryvit Systems, Inc., 262 Va. 463, 469, 552 S.E.2d 364,

367 (2001). We therefore reject husband’s argument to the extent it raises a conflict between the

trial court’s oral ruling and its written order. We regard the final order as embodying the

complete disposition of the issues before the trial court. Here, the trial court’s final order only

addressed husband’s motion to adjust spousal support.

                           C. HUSBAND’S RELIANCE ON PAROL EVIDENCE

        Husband next contends that the trial court erred in sustaining wife’s objection to the

introduction of the parties’ PSA, preventing husband from “present[ing] evidence regarding the

intent of the parties in signing . . . the PSA.”

        Upon our review of the record, we conclude that the trial court did not express a ruling on

wife’s objection. At the hearing, husband described his thought process “[w]hen [he] signed” the
                                                   -7-
PSA agreement. According to husband, “[he] made sure that there was . . . no reference [in the

PSA] to [cohabitation] having to be a man and a woman” because it was his “understanding and

[his] belief . . . that this very situation would arise.” Husband asserted that “[he] d[idn’t] know

what [he] could have done in the PSA” because he was unaware “that there was a detailed case

law . . . [that] referenced cohabit as a man and a woman.” Wife then interjected an “object[ion]

based on [the] parol evidence [rule].” The trial court responded “Uh-huh,” before immediately

questioning whether any Virginia cases clearly define cohabitation. Finding no other evidence in

the record to suggest that the trial court verbalized a ruling on wife’s objection, we decline to

interpret this idle utterance as manifesting the trial court’s intent to sustain wife’s objection,

particularly when it is clear from the record that the trial court considered the parties’ PSA at

numerous points during the hearing.

  D. THE TRIAL COURT CORRECTLY RULED THAT SAME-SEX COUPLES CANNOT COHABIT PURSUANT
                                  TO CODE § 20-109

              Husband contends that the trial court erred in holding that same-sex couples cannot

cohabit within the meaning of Code § 20-109,4 and denying husband’s motion to adjust spousal

support. This assignment of error raises an issue of statutory construction, which we review de

novo. See Conyers v. Martial Arts World of Richmond, Inc., 273 Va. 96, 104, 639 S.E.2d 174,

178 (2007). For the reasons that follow, we affirm the trial court.

                                                            
              4
                  Code § 20-109(A) states, in relevant part,

                             Upon petition of either party the court may increase, decrease, or
                             terminate the amount or duration of any spousal support and
                             maintenance that may thereafter accrue, whether previously or
                             hereafter awarded, as the circumstances may make proper. Upon
                             order of the court based upon clear and convincing evidence that
                             the spouse receiving support has been habitually cohabiting with
                             another person in a relationship analogous to a marriage for one
                             year or more commencing on or after July 1, 1997, the court shall
                             terminate spousal support and maintenance . . . . 
                                                               -8-
       Before 1997, Code § 20-109 permitted termination of a spousal support award only

“[u]pon the death or remarriage of the spouse receiving support.” See 1994 Acts of Assembly,

ch. 518. In 1997, the General Assembly amended Code § 20-109(A) to permit termination of a

spousal support award “[u]pon order of the court based upon clear and convincing evidence that

the spouse receiving support has been habitually cohabiting with another person in a relationship

analogous to marriage for one year or more.” 1997 Acts of Assembly, ch. 241.

       When the General Assembly amended Code § 20-109(A), it added to a body of law by

the Supreme Court of Virginia as well as by this Court. Five years before the General

Assembly’s amendment to Code § 20-109(A), the Supreme Court of Virginia held that to cohabit

“means ‘to live together in the same house as married persons live together, or in the manner of

husband and wife.’” Schweider v. Schweider, 243 Va. 245, 248, 415 S.E.2d 135, 137 (1992)

(quoting Johnson v. Commonwealth, 152 Va. 965, 970, 146 S.E. 289, 291 (1929)). That same

year, this Court held that the phrase “‘cohabitation, analogous to marriage,’ means a status in

which a man and woman live together continuously, or with some permanency, mutually

assuming duties and obligations normally attendant with a marital relationship.” Frey v. Frey, 14
Va. App. 270, 275, 416 S.E.2d 40, 43 (1992). In the years since, neither the Supreme Court nor

this Court has interpreted the phrase “cohabitation, analogous to marriage,” as used in Code

§ 20-109(A), to apply to same-sex relationships. But see Brennan, 2012 Va. App. LEXIS 240, at

*16 (affirming the trial court’s determination that the wife’s relationship with another woman

was analogous to marriage, but explicitly declining to answer whether Code § 20-109(A)

“applies or does not apply to same-sex relationships”); see also Stroud v. Stroud, 49 Va. App.
359, 379, 641 S.E.2d 142, 151 (2007) (reversing the trial court’s conclusion that “same sex

individuals may not cohabit in Virginia as a matter of law,” as it pertained to “the contract



                                                -9-
between husband and wife,” but noting that the holding concerned only the contract between the

parties and “not a statute defining . . . ‘cohabitation’”).5

              When “‘the General Assembly acts in an area in which this Court has already spoken, it

is presumed to know the law as the Court has stated it and to acquiesce therein.’” McFadden v.

Commonwealth, 3 Va. App. 226, 230, 348 S.E.2d 847, 849 (1986) (quoting Burns v. Board of

Supervisors, 227 Va. 354, 360, 315 S.E.2d 856, 860 (1984)). In other words, we may presume

the General Assembly intended the phrase “cohabitation, analogous to a marriage” to be

understood in the meaning previously determined by the Virginia courts – as “a status in which a

man and a woman live together continuously . . . mutually assuming duties and obligations

normally attendant with a marital relationship.” Frey, 14 Va. App. at 275, 416 S.E.2d at 43. In

the absence of any action by the General Assembly addressing or altering this case law, we must

conclude that the General Assembly intended this meaning when it amended Code § 20-109(A).

We therefore affirm the trial court’s determination that, pursuant to Code § 20-109, wife could

not cohabit with another woman.




                                                            
              5
          In support of his argument, husband cites Bostick v. Bostick-Bennett, 23 Va. App. 527,
478 S.E.2d 319 (1996). In consideration of husband’s argument on brief, however, we think
husband intended to cite Bostic v. Schaefer, 760 F.3d 352 (4th Cir.), cert. denied, 135 S. Ct. 308
(2014), in which the Fourth Circuit concluded that Virginia’s statutory ban on same-sex
marriages was unconstitutional. While we are mindful of this opinion, see Saunders v.
Commonwealth, 62 Va. App. 793, 804, 753 S.E.2d 602, 607 (2014) (“‘[T]hough state courts may
for policy reasons follow the decisions of the Court of Appeals whose circuit includes their state,
they are not obliged to do so.’” (quoting Owsley v. Peyton, 352 F.2d 804, 805 (4th Cir. 1965))),
we find the issue of statutory construction presented on appeal distinct from the question raised
in that case. We have not been asked here to assign a legal status to the relationship between
wife and her partner, but only to determine the bargain struck by the parties as expressed in their
PSA. Employing common tools of statutory construction to determine the legislature’s intent as
expressed in Code § 20-109(A), which provision the parties explicitly referenced in their PSA,
we determine that the trial court did not err and affirm its judgment.
                                                               - 10 -
      E.   THE TRIAL COURT CORRECTLY INTERPRETED THE PARTIES’ PROPERTY SETTLEMENT
                                       AGREEMENT

       Husband next contends that the trial court erred in accepting evidence regarding the

statutory language of Code § 20-109(A) when the parties’ PSA addressed the issue of

cohabitation. According to husband, the parties’ PSA “allows for the termination of support

upon the ‘cohabitation with another adult,’” Appellant’s Br. at 17, whereas Code § 20-109

permits “termination of support upon the payees habitual cohabitation with another ‘person’ in a

relationship analogous to marriage,” id. at 16. Husband contends that this distinction reflects the

parties’ agreement that spousal support would terminate upon proof of wife’s cohabitation with

either a man or a woman. Because the parties’ PSA “prevails” over Code § 20-109, husband

contends that the trial court erred in relying on the language of Code § 20-109.

       We find no support for husband’s contention. Significantly, the parties’ PSA permits the

termination of spousal support only upon an “action by the Court taken pursuant to [Code]

§ 20-109 . . . relative to cohabitation.” Addendum to Appellant’s Br. at 10 (emphasis added). In

other words, the parties agreed that Code § 20-109 would govern in any proceeding where

husband alleged cohabitation as a basis to terminate wife’s spousal support award. Accordingly,

we find that the trial court did not err in accepting evidence regarding the statutory language of

Code § 20-109(A).

            F.   THE TRIAL COURT DID NOT ERR IN AWARDING ATTORNEY’S FEES TO WIFE

       Finally, husband contends that the trial court erred in awarding attorney’s fees to wife.

Husband argues that the parties’ PSA permits an award of attorney’s fees only when “[a] party

[incurs attorney’s fees] in the successful enforcement or defense to enforcement of any of the

provisions of [the] agreement.” Appellant’s Br. at 17. Because the provision of the parties’ PSA

authorizing the termination of spousal support was not self-executing and “require[d]


                                               - 11 -
interpretation by [a] [c]ourt,” id. at 18, husband contends that he “had no recourse other than to

bring a court action . . . [and] [wife] is not entitled to an award of attorney’s fees” simply because

his motion to adjust spousal support was denied, id.

       “Property settlement agreements are contracts and are subject to the same rules of

construction that apply to the interpretation of contracts generally.” Southerland v. Estate of

Southerland, 249 Va. 584, 588, 457 S.E.2d 375, 378 (1995).

               Thus, “it is the function of the court to construe the contract made
               by the parties, not to make a contract for them. The question for
               the court is what did the parties agree to as evidenced by their
               contract. The guiding light in the construction of a contract is the
               intention of the parties as expressed by them in the words they
               have used, and courts are bound to say that the parties intended
               what the written instrument plainly declares.”

Irwin v. Irwin, 47 Va. App. 287, 293, 623 S.E.2d 438, 441 (2005) (quoting Wilson v. Holyfield,

227 Va. 184, 187, 313 S.E.2d 396, 398 (1984)). “The trial court’s interpretation of [a] PSA is an

issue of law that we review de novo.” Stacy v. Stacy, 53 Va. App. 38, 43, 669 S.E.2d 348, 350

(2008) (en banc).

       Here, the parties’ PSA states, in relevant part,

               The parties agree that any reasonable expenses incurred by a party
               in the successful enforcement of any of the provisions of this
               Agreement, or in taking action as a result of the breach of this
               Agreement by the other party, whether through litigation or other
               action necessary to compel compliance herewith, or to cure such
               breach, shall be borne by the defaulting party. Any such expenses
               incurred by a party in the successful defense to any such action
               shall be borne by the party seeking to enforce compliance.

Addendum to Appellant’s Br. at 18.

       Husband filed with the trial court a motion to adjust spousal support, in which husband

requested that the trial court terminate wife’s spousal support award pursuant to the parties’ PSA.

Although husband characterizes his motion as an attempt to modify the PSA, see Appellant’s Br.

                                                - 12 -
at 17, we conclude, as did the trial court, that husband’s action constitutes a clear attempt to

enforce Paragraph 8 (Spousal Support) of the parties’ PSA, which states that spousal support

payments shall terminate “as a result of action by the Court taken pursuant to [Code] § 20-109

. . . relative to cohabitation.” See Addendum to Appellant’s Br. at 10. Because the parties’ PSA

awards costs “incurred by a party in the successful defense to any [enforcement] action,” id. at

18, and wife prevailed before the trial court on her defense to husband’s motion, we hold that the

trial court did not err in awarding attorney’s fees to wife.

       While the parties’ PSA permits an award of attorney’s fees to a party “in the successful

defense to any [enforcement] action,” husband contends that he “had no recourse other than to

bring a court action” against wife pursuant to the PSA. Appellant’s Br. at 18. Husband reasons

that, although the PSA terminates wife’s spousal support award in the event she cohabits with

another person, “[t]he termination of support is not self-executing and the basis upon which

[husband] seeks to terminate said support requires interpretation by the Court.” Id. Husband

cites Stroud v. Stroud, 54 Va. App. 231, 677 S.E.2d 629 (2009), in support of this argument.

       In Stroud, the husband unilaterally terminated spousal support payments to the wife upon

the wife’s cohabitation with another person. Id. at 236, 677 S.E.2d at 631. When the wife later

filed a petition to enforce spousal support, the husband requested attorney’s fees, asserting that

the wife “failed to abide by the terms of the contract” by making a demand for spousal support

that was not in conformance with the PSA. Id. In response, the wife argued that the “husband

was not entitled to unilaterally modify the terms of the PSA and that if he sought to enforce the

‘cohabitation clause, he should have applied to the trial court for adjudication of that issue.’” Id.

We agreed with the wife and “conclude[d] [that the] wife was not in default by bringing the

action to enforce the PSA.” Id. In reaching this conclusion, we noted that



                                                - 13 -
               The provision of the PSA regarding termination of spousal support
               was not a self-executing provision and that [the] husband was not
               entitled to unilaterally terminate spousal support payments without
               seeking entry of a proper court order. Once husband
               independently withheld support payments, [the] wife had no choice
               but to seek a judicial remedy and have the trial court determine if
               she was cohabiting in a situation analogous to marriage. Thus, we
               [found] that [the] wife’s enforcement of the agreement was not a
               default, but a proper means of seeking recourse in what she
               believed was non-compliance with the PSA.

Id. at 239, 677 S.E.2d at 632-33.

       Husband’s reliance on Stroud is misplaced. Although we concluded in Stroud that the

husband “was not entitled to unilaterally terminate spousal support payments without seeking

entry of a proper court order,” id. at 239, 677 S.E.2d at 632, we did not establish a bright-line

rule that attorney’s fees were inappropriate in such circumstances. Rather, we simply

determined that the wife had not defaulted under the provisions of the PSA when she sought

enforcement of the spousal support award, notwithstanding that she was then cohabiting with

another person.

       Here, although husband was required to seek a court order terminating spousal support

payments, his motion to terminate spousal support was nevertheless an attempt to enforce a

provision of the PSA – namely the paragraph permitting termination of spousal support

payments upon “an action by the Court taken pursuant to [Code] § 20-109 . . . relative to

cohabitation.” Because husband failed in his efforts, and because wife successfully defended

against that action, we conclude that the trial court did not err in awarding wife attorney’s fees.

                                        III. CONCLUSION

       For the reasons stated above, we find that the trial court did not err in denying husband’s

motion to adjust spousal support or in awarding wife attorney’s fees. We therefore affirm.

                                                                                           Affirmed.

                                               - 14 -